           Case 1:16-cv-02248-DCF Document 45 Filed 11/26/18 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------   X
                                                              :
CARLOS M. SALAS AND ADA CRISTINA                              :
SALAS,                                                        :
                          Plaintiffs,                         :
                                                              :
                                                              :
                                                              :
                 -against-                                    :   Case No.: 16-cv-2248 (DF)
                                                              :
                                                              :
PETER E. SALAS; DOLPHIN ADVISORS,                             :
LLC; DOLPHIN ASSET MANAGEMENT                                 :
CORP.;  DOLPHIN   DIRECT  EQUITY                              :
PARTNERS,   LP;   AND    DOLPHIN                              :
MANAGEMENT, INC.,                                             :
                                                              :
                          Defendants.                         :
-----------------------------------------------------------   :
                                                              X



         DEFENDANTS’ RESPONSES AND OBJECTIONS TO SUBPOENA TO
       APPEAR AND TESTIFY AT A HEARING OR TRIAL IN A CIVIL ACTION
        Defendants, Peter E. Salas, Dolphin Advisors, LLC, Dolphin Asset Management Corp.,

Dolphin Direct Equity Partners, LP and Dolphin Management, Inc. (“Defendants”) hereby

respond to plaintiffs’ Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action as

follows:

                                              General Response

        Defendants object to Plaintiffs’ Subpoena on the ground that the requests for

documents are untimely.            Pursuant to the Court’s Order of June 16, 2017 (DE 14),

discovery was to be completed by October 20, 2017. Plaintiffs did not serve their trial

subpoena until November 16, 2018, nearly one and a half years after the deadline for the


                                                        1
         Case 1:16-cv-02248-DCF Document 45 Filed 11/26/18 Page 2 of 5



completion of fact discovery. None of the requests seek documents that did not exist at the

time of the discovery cutoff.

                                    Specific Responses

   1. Audited financial statements for Dolphin OffShore Partners ("DOSP") for the years 2003

       through 2005;

       RESPONSE: Defendants produced the Financial Statements for Dolphin Offshore

       Partners, L.P. for the year ended March 31, 2005 on January 31, 2018.            See

       Documents Bates Nos. 77605-77619. The Financial Statement for the year 2004 was

       the subject of Plaintiffs’ February 9. 2018 Motion to Compel, which the Court

       denied on April 6, 2018. See DE 33. For the reasons stated in Defendants’ February

       13, 2018 letter to the Court (DE 30) and the Court’s April 6, 2018 Order,

       Defendants object to the production of the 2003 Financial Statement.

   2. Documents showing the amount of money borrowed and repaid annually by Dolphin

       Management (“OM”) from DOSP" for the years 2003 through 2011 for use in connection

       with the business of Dolphin Direct Equity Partners, LP (“DDEP”) and or investing in

       DDEP;

       RESPONSE: See Docume nts Bates Nos. 87014 - 87046.

   3. Documents showing how DM's equity in DDEP increased each year;

       RESPONSE:         See Documents Bates Nos. 1147-1344 and Exhibit 33 from the

       Deposition of Peter Salas.




                                             2
     Case 1:16-cv-02248-DCF Document 45 Filed 11/26/18 Page 3 of 5



4. With respect to ARI Network Services, Peoples Educational Holdings, Telematics

   Corporation and Williams Controls assets transferred by OM to DDEP as part of its

   capital contribution, and which OM obtained from DOSP: Documents showing:

      a. the cost basis on the books of DOSP for such assets and

      b. the FMV on the books of DOSP for such assets

   RESPONSE: See Docume nts Bates Nos. 87047 - 87048.

5. With respect to Primaris Airlines and Southwall Technologies which assets were

   transferred to DDEP by DM documents showing:

      a. the cost basis for such by DM and/or DOSP

      b. the source of funds utilized by DM to acquire such assets and

      c. whether DDEP was responsible for any debt of DM in relation to that

         acquisition

   RESPONSE: See Docume nts Bates Nos. 87047 - 87048.

6. With respect to the securities contributed to DDEP by DM, documents showing the

   cost basis of DM.

   RESPONSE: See Docume nts Bates Nos. 87047 - 87048.

7. Documents showing each increase in equity in DDEP by DM annually and any debt

   incurred by DM to DOSP to fund such increase.

   RESPONSE: See Docume nts Bates Nos. 87014 - 87046.




                                        3
        Case 1:16-cv-02248-DCF Document 45 Filed 11/26/18 Page 4 of 5




Dated: New York, New York
       November 26, 2018



                                          Respectfully submitted,


                                          s/Daniel A. Osborn
                                          Daniel A. Osborn
                                          Lindsay M. Trust
                                          OSBORN LAW, P.C.
                                          43 West 43rd Street, Suite 131
                                          New York, New York 10036
                                          Phone: (212) 725-9800
                                          Facsimile: (212) 515-5000


                                          Attorneys for Defendants




                                      4
          Case 1:16-cv-02248-DCF Document 45 Filed 11/26/18 Page 5 of 5



                                CERTIFICATE OF SERVICE

               I hereby certify that on November 26, 2018 a copy of the foregoing was filed
electronically. Notice of this filing will be sent to Counsel of Record by operation of the Court’s
electronic filing system.




                                                     /s/ Daniel A. Osborn
                                                     Daniel A. Osborn




                                                5
